DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light from the lighting elements is directed parallel to, and opposite to, a direction of water flow from the inlet through the showerhead of Claim 10 lines 7-8 and Claim 19 lines 7-8, the light reflected from the light reflector and received by the diffuser and diffusing light outwardly from the light diffuser of Claim 10 lines 9-11 and Claim 19 lines 9-11, the light from the one or more lighting elements emitted in a second direction which is at least partially parallel to the axis and opposite the first direction of Claim 11 lines 2-4 and Claim 20 lines 2-4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2014/0268650).
With regards to Claim 1, Tsai discloses a showerhead comprising: a plurality of water outlets [813] for providing a flow of water (see paragraph 33 and Figure 3); a plurality of lighting elements [64] (see paragraph 31 and Figure 4); and a light driver communicably coupled to the plurality of lighting elements [64] (see paragraph 35 and Figure 6; PCB [63] is substantially configured to drive the plurality of lighting elements [64]), the light driver configured to control at least a subset of the plurality of lighting elements (see paragraph 34) in response to a temperature, so as to provide a visual indication of the temperature (see paragraph 35).
Tsai does not explicitly disclose the light driver configured to control at least a subset of the plurality of lighting elements in response to a duration of the flow of water, so as to provide a visual indication of the duration of the flow of water.  However, Tsai does disclose information pertaining to a color output of light emitted by the plurality of lighting elements can be set up in the printed circuit board based on a temperature condition of the water (see Tsai paragraph 35).  Therefore, one of ordinary skill in the art would be able to configure the light driver to control at least a subset of the plurality of lighting elements in response to a duration of the flow of water so as to provide a visual indication of the duration of the flow of water by setting up the printed circuit board accordingly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the showerhead of Tsai to include the light driver is configured to control at least a subset of the plurality of lighting elements in response to a duration of the flow of water, so as to provide a visual indication of the duration of the flow of water.  One would have been motivated to do so in order to set up information pertaining to a color output of light emitted by the plurality of lighting elements in the light driver based on a condition of the water.

With regards to Claim 2, Tsai discloses the showerhead as discussed above with regards to Claim 1.
Tsai further discloses a temperature sensor communicably coupled to the light driver, the temperature sensor configured to sense the temperature of the water flow, wherein the light driver causes the subset of the lighting elements to output light having a color scheme that corresponds to the sensed temperature (see paragraph 35).

With regards to Claim 8, Tsai discloses the showerhead as discussed above with regards to Claim 1.
Tsai further discloses a hydrogenerator configured to generate power for the plurality of lighting elements and the light driver using water flowing from a water source to the plurality of water outlets (see paragraph 34).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2014/0268650) in view of Metlen et al. (US 2009/0242659).
With regards to Claim 3, Tsai discloses the showerhead as discussed above with regards to Claim 2.
Tsai does not disclose a clock for determining the duration of the flow of water.
Metlen et al. teaches a clock for determining the duration of the flow of water (see paragraphs 23 and 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the showerhead of Tsai to include a clock for determining the duration of the flow of water as taught by Metlen et al.  One would have been motivated to do so in order to help users become aware of the personal water usage while showering and give them an indication when a showering session is completed (see Metlen et al. paragraph 34).

With regards to Claim 4, Tsai and Metlen et al. disclose the showerhead as discussed above with regards to Claim 3.
Tsai does not disclose the light driver increases a number of the plurality of lighting elements which output light as the duration increases.
Metlen et al. teaches the light driver increases a number of the plurality of lighting elements which output light as the duration increases (see paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the showerhead of Tsai to increases a number of the plurality of lighting elements which output light as the duration increases as taught by Metlen et al.  One would have been motivated to do so in order to help users become aware of the personal water usage while showering and give them an indication when a showering session is completed (see Metlen et al. paragraph 34).

With regards to Claim 5, Tsai and Metlen et al. disclose the showerhead as discussed above with regards to Claim 4.
Tsai and Metlen et al. do not disclose the light driver sequentially activates the subset of the plurality of lighting elements in a clockwise fashion as the duration increases.  However, Metlen et al. does disclose the light driver sequentially activates the subset of the plurality of lighting elements as the duration increases (see Metlen et al. paragraph 36), and that the illumination of the lighting elements is to indicate a personal water usage (see Metlen et al. paragraph 34).  Choosing a pattern of light emitting elements being sequentially activated such that the plurality of lighting elements are sequentially activated in a clockwise fashion as the duration increases would have flown naturally to one of ordinary skill in the art based on the specific requirements of a given application of the invention.  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sequence of activation of the subset of the plurality of lighting elements of Tsai and Metlen et al. to include a clockwise fashion.  One would have been motivated to do so in order to provide a particular visual indication of a duration of a shower usage to help users become aware of the personal water usage while showering and give them an indication when a showering session is completed (see Metlen et al. paragraph 34).

With regards to Claim 6, Tsai and Metlen et al. disclose the showerhead as discussed above with regards to Claim 5.
Tsai does not disclose the light driver is configured to control each of the plurality of lighting elements to output light when the duration meets a threshold duration.
Metlen et al. teaches the light driver is configured to control each of the plurality of lighting elements to output light when the duration meets a threshold duration (see paragraphs 30-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the showerhead of Tsai to include the light driver is configured to control each of the plurality of lighting elements to output light when the duration meets a threshold duration as taught by Metlen et al.  One would have been motivated to do so in order to help users become aware of the personal water usage while showering and give them an indication when a showering session is completed (see Metlen et al. paragraph 34).

With regards to Claim 7, Tsai and Metlen et al. disclose the showerhead as discussed above with regards to Claim 3.
Tsai does not disclose the light driver increases an intensity of light output from the plurality of lighting elements as the duration increases.
Metlen et al. teaches the light driver increases an intensity of light output from the plurality of lighting elements as the duration increases (see paragraph 36; as the duration increases a larger number of lighting elements are on and therefore an intensity of light output from the plurality of lighting elements is increased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the showerhead of Tsai to include the light driver increases an intensity of light output from the plurality of lighting elements as the duration increases as taught by Metlen et al.  One would have been motivated to do so in order to help users become aware of the personal water usage while showering and give them an indication when a showering session is completed (see Metlen et al. paragraph 34).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2014/0268650) in view of Saxon et al. (US 8,307,472).
With regards to Claim 9, Tsai discloses the showerhead as discussed above with regards to Claim 1.
Tsai does not disclose the plurality of lighting elements are arranged along a perimeter portion of the showerhead, and wherein the plurality of water outlets are arranged in an interior portion of the showerhead surrounded by the perimeter portion.
Saxon et al. teaches the plurality of lighting elements [60] are arranged along a perimeter portion of the showerhead (see column 4 lines 45-54 and Figures 2 and 3), and wherein the plurality of water outlets are arranged in an interior portion of the showerhead surrounded by the perimeter portion (see column 4 lines 16-18 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the showerhead of Tsai to include the plurality of lighting elements are arranged along a perimeter portion of the showerhead, and wherein the plurality of water outlets are arranged in an interior portion of the showerhead surrounded by the perimeter portion, as taught by Saxon et al.  One would have been motivated to do so in order to provide increased illumination for the showerhead (see column 5 lines 9-11).

Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 10, the prior art of record fails to disclose or fairly suggest a showerhead comprising a housing defining an inner cavity and an inlet, a shower face having a plurality of water outlets, the plurality of water outlets are fluidly coupled to the inlet of the housing, a light reflector arranged along the inner cavity, one or more lighting elements arranged to direct light towards the light reflector, light from the lighting elements is directed parallel to, and opposite to, a direction of water flow from the inlet through the showerhead, and a light diffuser at least partially surrounding the shower face, the light diffuser receiving light reflected from the light reflector and diffusing light outwardly from the light diffuser, as specifically called for in the claimed combinations.
The closest prior art, Neumayr (US 2019/0076855) does not disclose light from the lighting elements is directed parallel to, and opposite to, a direction of water flow from the inlet through the showerhead, and a light diffuser at least partially surrounding the shower face and receiving light reflected from the light reflector and diffusing light outwardly from the light diffuser, as required by the claim and there is no motivation absent the applicant's own disclosure to modify the Neumayr reference in the manner required by the claims.
The closest prior art, Gross (US 2006/0175437) does not disclose light from the lighting elements is directed parallel to, and opposite to, a direction of water flow from the inlet through the showerhead, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Gross reference in the manner required by the claims.
While a showerhead having a housing with inner cavity and water inlet and a shower face with a plurality of water outlets, a light reflector reflecting light from a plurality of lighting elements through a diffuser and out of the housing is known in the art, the combination of light from the lighting elements is directed parallel to, and opposite to, a direction of water flow from the inlet through the showerhead and the light diffuser at least partially surrounding the shower face and receiving light reflected from the light reflector and diffusing light outwardly from the light diffuser is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 19, the prior art of record fails to disclose or fairly suggest a showerhead, comprising a housing defining an inner cavity and an inlet, a shower face having a plurality of water outlets, the plurality of water outlets are fluidly coupled to the inlet of the housing, a light reflector arranged along the inner cavity, one or more lighting elements arranged to direct light towards the light reflector, light from the one or more lighting elements is directed parallel to and opposite to a direction of water flow through the showerhead, a light diffuser at least partially surrounding the shower face, the light diffuser receiving light reflected from the light reflector and diffusing light outwardly from the light diffuser, and a light driver communicably coupled to the one or more lighting elements, the light driver configured to determine a condition of water flow through the showerhead and generate a control signal for at least some of the one or more lighting elements to cause the lighting elements to output light having a state corresponding to the determined condition, as specifically called for in the claimed combinations.
The closest prior art, Gross (US 2006/0175437) does not disclose light from the one or more lighting elements is directed parallel to and opposite to a direction of water flow through the showerhead, the light driver configured to determine a condition of water flow through the showerhead and generate a control signal for at least some of the one or more lighting elements to cause the lighting elements to output light having a state corresponding to the determined condition, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Gross reference in the manner required by the claims.
The closest prior art, Tsai (US 2014/0268650) does not disclose a light reflector arranged along the inner cavity, the one or more lighting elements are arranged to direct light towards the light reflector, light from the one or more lighting elements is directed parallel to and opposite to a direction of water flow through the showerhead, the light diffuser receiving light reflected from the light reflector and diffusing light outwardly from the light diffuser, and the light driver configured to determine a condition of water flow through the showerhead and generate a control signal for at least some of the one or more lighting elements to cause the lighting elements to output light having a state corresponding to the determined condition, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Tsai reference in the manner required by the claims.
While a showerhead having a housing with inner cavity and water inlet and a shower face with a plurality of water outlets, a light reflector reflecting light from a plurality of lighting elements through a diffuser and out of the housing is known in the art, and utilizing a light driver communicably coupled to one or more lighting elements in a showerhead and configured to determine a condition of water flow through the showerhead and generate a control signal for at least some of the one or more lighting elements to cause the lighting elements to output light having a state corresponding to the determined condition is known in the art, the combination of light from the lighting elements is directed parallel to, and opposite to, a direction of water flow from the inlet through the showerhead and the light diffuser at least partially surrounding the shower face and receiving light reflected from the light reflector and diffusing light outwardly from the light diffuser is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Rosko (US 2020/0086336), which discloses at least a showerhead including a plurality of lighting elements and a temperature sensor, the lighting elements being adjusted based on a temperature of the water and an intensity being changed based on a water flow rate, and including a hydrogenator for powering the plurality of lighting elements, Huang (US 2017/0065988), which discloses at least a showerhead with a housing and an inner cavity and an inlet for directing water into the housing and a shower face with outlets, a plurality of lighting elements controlled to emit light based on a detected temperature of the water, and a hydrogenator for powering the light emitting elements, Hu (CN 201353537), which discloses at least a showerhead with a housing, inner cavity, inlet, shower face with outlets for water, a plurality of light emitting elements, a reflector for reflecting light from the light emitting elements, and a diffuser, and Hwang et al. (KR 20170114473), which discloses at least a showerhead including a housing with an inner cavity and an inlet and a plurality of outlets, one or more light emitting elements emitting light in a direction parallel to and opposite to a direction of water exiting the showerhead.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875